Title: From James Madison to William Branch Giles, 3 April 1795
From: Madison, James
To: Giles, William Branch


        
          Dear Sir
          Philada. Apl. 3. 95.
        
        I have not forgotten my promise to drop you a few lines on the arrival of the Treaty in case it shd. happen during my stay here; but have hitherto omitted to write because, the arrival of the Treaty has not added a particle to the public knowledge of its contents. You will have known that the Senate are to meet for the purpose of receiving the communication on the 8th. of June. I am chiefly induced to take my pen at present by the pleasure of mentioning the accts. just rec’d. from Holland. Amsterdam with all that country have bowed to the standard of Liberty. The Stadtholder has resigned & fled. A Revolutionary system is commenced in form—and nothing remains in the way of a quiet & compleat establishment of a third Republic on the rights of man. It appears that 12 Sail of the line with 1000 other vessels & immense Stores of every kind, are at the disposal of the conquerors; who have declared that the people shall be free to establish a Govt for themselves, that property shall be safe; and what will be peculiarly grateful to the Dutch sensibility, that assignats shall not be forced on it. It appears also that steps are taken by the present authority of Holland that will immediately reduce G. B to the dilemma of combating the revolutionary powers there, or giving up the war on those of France. None ought to wish so much as herself that the latter may be embraced as the

only safe & prudent course. There are many interesting details for which I must refer to the newspapers which will every where repeat them.
        I was not able, within the necessary period, to do fully what I had undertaken with your privity. By abandoning the latter part, and abridging the former of what you saw, something will probably appear, of which copies will be forwarded to you. They must be ready or nearly so by this time.
        I have been detained here, by bad roads & bad weather. I hope to be on the road by monday or tuesday next. I see by the newspapers that your Constituents have been so uncivil to the hired preachers and prophets of a change in the public mind of Virginia as to adhere by an unanimous vote to their former representative. I am truly sorry for the loss of Mr. Walker. Of Mr. V. report gives us more than hopes. Very sincerely I am Dear Sir Yr friend & servt.
        
          Js. Madison Jr
        
      